Exhibit 10.1

INDEPENDENT DIRECTOR AGREEMENT

THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of the 1st day of June,
2015 (the “Agreement”), between REX ENERGY CORPORATION, a Delaware corporation
with an address at 366 Walker Drive, State College, Pennsylvania 16801 (the
“Company”), and JACK N. AYDIN (“Director”).

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”).

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Service as Director. Director will serve as a director of the Company and
perform all duties as a director of the Company, including without limitation
(a) attending meetings of the Board, (b) serving, if requested, on one or more
committees of the Board (each a “Committee”) and attending meetings of each
Committee of which Director is a member, and (c) using reasonable efforts to
promote the business of the Company. The Company generally holds at least one
in-person regular meeting of the Board and each Committee each quarter, together
with additional meetings of the Board and Committees as may be required by the
business and affairs of the Company. In fulfilling his responsibilities as a
director of the Company, Director agrees that he shall act honestly and in good
faith with a view to the best interests of the Company and exercise the care,
diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.

2. Compensation and Expenses.

(a) Board Compensation. For the services provided to the Company as a director,
the Director will be entitled to the compensation provided for in the Director
Compensation Plan of the Company, as such plan may be amended, modified or
replaced from time to time.

(b) Expenses. Upon submission of appropriate receipts, invoices or vouchers as
may be reasonably required by the Company, the Company will reimburse Director
for all reasonable out-of-pocket expenses incurred in connection with the
performance of Director’s duties under this Agreement.

(c) Other Benefits. The Board (or its designated Committee) may from time to
time authorize additional compensation and benefits for Director, including
additional compensation for service as chairman or a member of a Committee and
awards under any stock incentive, stock option, stock compensation or long-term
incentive plan of the Company, including, without limitation, the Company’s
Amended and Restated 2007 Long Term Incentive Plan or any other plan that may
later be established by the Company.



--------------------------------------------------------------------------------

3. Director and Officer Liability Insurance. To the extent the Company maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance, Director shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
of the Company’s directors or officers.

4. Limitation of Liability; Right to Indemnification. Director shall be entitled
to limitations of liability and the right to indemnification against expenses
and damages in connection with claims against Director relating to his service
to the Company to the fullest extent permitted by the Company’s Certificate of
Incorporation and Bylaws (as such documents may be amended from time to time),
the General Corporation Law of the State of Delaware and other applicable law.

5. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

6. Binding Effect. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.

7. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

8. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in that state without giving effect to the principles
of conflicts of laws.

9. Entire Agreement. This Agreement constitutes the entire understanding between
the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understanding relating
to such subject matter.

10. Miscellaneous. This Agreement may be executed by the Company and Director in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Any party may execute this Agreement by facsimile or email signature
and the other party will be entitled to rely on such facsimile or email
signature as evidence that this Agreement has been duly executed by such party.
Director acknowledges that this Agreement does not constitute a contract of
employment and does not imply that the Company will continue his service as a
director for any period of time.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date shown above.

 

REX ENERGY CORPORATION By:

/s/ Thomas C. Stabley

Name: Thomas C. Stabley Title: Chief Executive Officer

/s/ Jack N. Aydin

Jack N. Aydin

 

-3-